




Execution Version




AMENDMENT NO. 1 TO TERM LOAN CREDIT AND GUARANTY AGREEMENT


This AMENDMENT NO. 1 TO TERM LOAN CREDIT AND GUARANTY AGREEMENT (this
“Amendment”), dated September 3, 2015 and effective as of the First Amendment
Effective Date (as defined below), by and among the Borrower (as defined below),
the Guarantors (as defined below), the Lenders (as defined below) and CORTLAND
CAPITAL MARKET SERVICES LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.


WHEREAS, pursuant to the Term Loan Credit and Guaranty Agreement dated February
12, 2014 (as amended prior to the date hereof, the “Credit Agreement”), the
financial institutions which are now or which hereafter become a lender party
thereto (collectively, the “Lenders” and each individually, a “Lender”) and the
Administrative Agent have agreed to provide financial accommodations to NEW
ENTERPRISE STONE & LIME CO., INC., a Delaware corporation (the “Borrower”), ASTI
TRANSPORTATION SYSTEMS, INC., a Delaware corporation (“ASTI”), EII TRANSPORT
INC., a Pennsylvania corporation (“EII”), GATEWAY TRADE CENTER INC., a New York
corporation (“Gateway”), PRECISION SOLAR CONTROLS INC., a Texas corporation
(“Precision”), PROTECTION SERVICES INC., a Pennsylvania corporation
(“Protection”), SCI PRODUCTS INC., a Pennsylvania corporation (“SCI”), and WORK
AREA PROTECTION CORP., an Illinois corporation (“Work Area”) (ASTI, EII,
Gateway, Precision, Protection, SCI, Work Area and each Person joined thereto as
a borrower from time to time, collectively, the “Guarantors”, and each a
“Guarantor” and, collectively with the Borrower, the “Loan Parties”, and each a
“Loan Party”), all as more fully set forth in the Credit Agreement;


WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders agree to make certain amendments to the Credit Agreement
as set forth herein, and the Administrative Agent and the Lenders are willing to
agree to make such amendments, subject to the terms and conditions and to the
extent set forth herein; and


WHEREAS, the Borrower has informed the Administrative Agent that it has entered
into that certain Land Management Agreement (as defined in the Credit Agreement,
as amended hereby), pursuant to which the Borrower will donate to the Department
of Conservation and Natural Resources, Bureau of Forestry of the Commonwealth of
Pennsylvania, the Bakersville Quarry Surplus Parcel (as defined in the Credit
Agreement, as amended hereby), in exchange for the use of three (3) fill sites
totaling 8.16 acres of land located in Forbes State Forest, for the purpose of
placing excess dirt fill material resulting from the Borrower’s construction
activities on a Pennsylvania Turnpike project in Cook Township, Westmoreland
County, and Jefferson Township, Somerset County, Pennsylvania (the
“Land-for-Fill Sites Transaction”) on the terms and conditions set forth in the
Land Management Agreement.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given to such terms in the Credit Agreement.




2. Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 3




--------------------------------------------------------------------------------




below, the Borrower, the Guarantors, the Administrative Agent and the Lenders
each agree that the Credit Agreement shall be and hereby is amended effective as
of the First Amendment Effective Date (as defined below) as follows:


(a)    Section 1.2 - Definitions. Section 1.2 of the Credit Agreement is hereby
amended by adding the following defined terms thereto in the appropriate
alphabetical order:


““Bakersville Quarry Surplus Parcel” shall mean the irregular parcel of the
Bakersville Quarry comprising 11.6 acres of surplus land and located in
Jefferson Township, Somerset County, Pennsylvania, to be subdivided from the
Bakersville Quarry in accordance with the Land Management Agreement.


“First Amendment” shall mean that certain Amendment No. 1 to Term Loan Credit
and Guaranty Agreement, dated September 3, 2015 and effective as of the First
Amendment Effective Date, by and among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.


“First Amendment Effective Date” shall have the meaning given to such term in
the First
Amendment.


“Land Management Agreement” shall mean that certain land management agreement,
dated as of June 16, 2014, by and between Borrower and the Commonwealth of
Pennsylvania, acting through the Department of Conservation and Natural
Resources, Bureau of Forestry (the “Department”), pursuant to which Borrower has
agreed to donate the Baskerville Quarry Surplus Parcel to the Department in
exchange for the right to use three fill sites totaling 8.16 acres of land
located in Forbes State Forest, Pennsylvania for the purpose of placing excess
dirt fill material resulting from Borrower’s construction activities on a
Pennsylvania Turnpike project in Cook Township, Westmoreland County, and
Jefferson Township, Somerset County, Pennsylvania.”


(b) New Subsection 7.1(b)(ix). Section 7.1(b) is hereby amended by deleting the
word “and” from the end of subsection 7.1(b)(viii), replacing the period at the
end of subsection 7.1(b)(viii) with “; and”, and adding a new subsection
7.1(b)(ix) as follows:


“(ix)    the disposition of the Bakersville Quarry Surplus Parcel, solely if
disposed of strictly in accordance with the express terms of the Land Management
Agreement.”


(c) Schedule 7.1(b) - Permitted Asset Sales. Schedule 7.1(b) of the Credit
Agreement is hereby amended by adding the following numbered items to such
Schedule 7.1(b) immediately following item numbered 3 thereon:


“4. The sale by Borrower of its Naginey Quarry business in Mifflin County,
Pennsylvania in the manner described in that certain presentation, dated June
2015, titled “Asset Rationalization”, as previously delivered to the Lenders and
upon terms and conditions reasonably satisfactory to the Administrative Agent.
5. The sale by Gateway Trade Center Inc., a New York corporation, of its Port of
Buffalo (Gateway Trade Center) line of business in Buffalo, New York in the
manner described in that certain presentation, dated June 2015, titled “Asset
Rationalization”, as previously delivered to the Lenders and upon terms and
conditions reasonably satisfactory to the Administrative Agent.


6. The sale by Borrower of non-productive real estate in Wescosville,
Pennsylvania




--------------------------------------------------------------------------------




and the former Buffalo office on Clinton Street in Buffalo, New York in the
manner described in that certain presentation, dated June 2015, titled “Asset
Rationalization”, as previously delivered to the Lenders and upon terms and
conditions reasonably satisfactory to the Administrative Agent.”


(d)    Section 7.6 - Capital Expenditures. Section 7.6 of the Credit Agreement
is hereby amended by adding the following sentence immediately at the end
thereof:


“In addition to the amount of Capital Expenditures permitted pursuant to the
preceding sentence of this Section 7.6, on and after the First Amendment
Effective Date, the Loan Parties may incur Capital Expenditures in an aggregate
additional amount for all Loan Parties equal to the unrestricted net cash
proceeds actually received by the Loan Parties from the asset sales permitted
under Section
7.1 or consented to in writing by the Required Lenders; provided, that the
Borrower has certified to the Administrative Agent, in form and substance
acceptable to the Administrative Agent, that the closing of the applicable
permitted asset sale has taken place, that the conditions set forth in Section
7.1 or any consent applicable to such permitted asset sale have been satisfied,
and the dollar amount of unrestricted cash proceeds received with respect to
such permitted asset sale.”


3. Conditions to Effectiveness of This Amendment. The terms and provisions of
this Amendment shall become effective as of August 31, 2015 upon the
satisfaction or waiver by the Required Lenders of each of the following
conditions precedent in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders (the “First Amendment Effective Date”):


(a) the Borrower shall have paid the Administrative Agent and the Lenders (or
their designees) all fees then then due and payable as provided in the Credit
Agreement or any Other Documents (including, without limitation, an amendment
fee payable to the Lenders on pro rata basis in the amount of $50,000 and the
fees, costs, disbursements and expenses of Stroock & Stroock & Lavan and any
other legal counsel to the Lenders and the Administrative Agent);


(b) receipt by the Administrative Agent of this Amendment, in form and substance
satisfactory to the Administrative Agent in its sole discretion, duly
authorized, executed and delivered by the Borrower, each Guarantor, the
Administrative Agent and the Lenders constituting the Required Lenders;
(c) as of the date hereof, after giving effect to this Amendment, each of the
representations and warranties contained in Section 4(f) hereof shall be true
and correct in all respects;


(d) each Loan Party shall have obtained all material consents necessary or
advisable in connection with this Amendment;


(e) receipt by the Administrative Agent of an executed copy of Amendment No. 1
to the Revolving Credit Agreement, dated as of the date hereof, by and among the
Loan Parties (as such term is defined in the Revolving Credit Agreement), the
Revolving Loan Lenders constituting the Required Lenders (as such term is
defined in the Revolving Credit Agreement) and the Revolving Administrative
Agent; and


(f) the Administrative Agent and the Required Lenders shall have received any
other documents, instruments and agreements as the Administrative Agent and the
Required Lenders shall have




--------------------------------------------------------------------------------




reasonably requested in connection with this Amendment.


4.    Provisions of General Application.


(a) Effect of This Amendment. Except as modified pursuant hereto, and pursuant
to the other documents, instruments and agreements executed and delivered in
connection herewith, no other changes or modifications to the Credit Agreement
are intended or implied, and in all other respects the Obligations, Credit
Agreement and Other Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. The Loan
Parties hereby agree that this Amendment shall in no manner affect or impair the
Obligations or the Liens securing the payment and performance thereof. Except as
expressly provided herein, this Amendment shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect any rights
or remedies of any Agent or any Lender under the Credit Agreement or the Other
Documents, nor alter, modify, amend or in any way affect any of the obligations
or covenants contained in the Credit Agreement or any of the Other Documents,
all of which are ratified and confirmed in all respects and shall continue in
full force and effect. Each Loan Party hereto hereby ratifies and confirms all
of its respective obligations and liabilities under the Credit Agreement and
each Other Document to which it is party, as expressly modified herein. On and
after the date hereof, this Amendment shall for all purposes constitute an Other
Document. It shall be an Event of Default under the Credit Agreement if any Loan
Party fails to perform, keep or observe any term, provision, condition, covenant
or agreement contained in this Amendment or if any representation or warranty
made by any Loan Party under or in connection with this Amendment shall be
untrue, false or misleading in any respect when made. By entering into this
Amendment, the Administrative Agent and the Lenders have not waived any breach
of the Credit Agreement or any Event of Default, and have no intention of
waiving any right, power or remedy of any Agent or Lender under the Credit
Agreement, any Other Document or Applicable Law. To the extent of conflict
between the terms of this Amendment and the Credit Agreement, the terms of this
Amendment shall control. The Credit Agreement as amended hereby shall be read
and construed with this Amendment as one agreement. On and after the date
hereof, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the Other Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
this Amendment.


(b) No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.


(c) Further Assurances. The Borrower and the Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably necessary to effectuate the provisions and purposes of this
Amendment.


(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


(e) Merger. This Amendment sets forth the entire agreement and understanding of
the parties with respect to the matters set forth herein. This Amendment cannot
be changed, modified, amended or terminated except in a writing executed by the
party to be charged.


(f)    Representations and Warranties.






--------------------------------------------------------------------------------




(A) All representations and warranties made in this Amendment or any other
document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other documents, and no investigation by
the Administrative Agent or any closing shall affect the representations and
warranties or the right of the Administrative Agent to rely upon them.


(B) In order to induce the Lenders and the Administrative Agent to agree to
amend the Credit Agreement in the manner set forth herein, each Loan Party
hereby makes the following representations and warranties, which shall survive
the execution and delivery of this Amendment:


(i) as of the date hereof, both before and after giving effect to the amendments
herein, no Default or Event of Default has occurred and is continuing;


(ii) each of the representations and warranties of such Loan Party made in the
Credit Agreement and in the Other Documents is true and correct in all respects
(or in all material respects if any such representation or warranty is not by
its terms already qualified as to materiality) both before and after giving
effect to the amendments contemplated hereby as though each such representation
and warranty were made at and as of the date hereof unless relating solely to an
earlier date, in which case such representation and warranty shall be true and
correct in all respects as of such earlier date (or in all material respects as
of such earlier date if any such representation or warranty is not by its terms
qualified as to materiality);


(iii) the execution, delivery and performance by it of this Amendment and the
consummation of the transactions contemplated hereby do not and will not require
any registration with, consent, or approval of, or notice to, or any other
action with or by, any third party, including, without limitation, any
Governmental Body, other than registrations, consents, approvals, notices or
other actions that have been obtained and that are still in force and effect
where the failure to obtain the foregoing has or could reasonable expected to
have a Material Adverse Effect;


(iv) such Loan Party has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment, and the
Other Documents;


(v) this Amendment, and the performance of the Credit Agreement, as amended
hereby, and the Other Documents, has been duly authorized, executed and
delivered by all necessary action by such Loan Party, and upon execution by the
parties set forth on the signature lines below, this Amendment will constitute
the legal, valid and binding obligation of such Loan Party, enforceable against
it in accordance with the terms hereof;


(vi) such Loan Party has no existing claims or causes of action against the
Administrative Agent or any of the Lenders in connection with the Credit
Agreement, the Other Documents or the Obligations;


(vii) each of the Collateral Documents, and all of the Liens and security
interests granted thereunder, do and shall continue to secure the payment of all
Obligations as set forth in such Collateral Documents, and constitute valid and
perfected Liens and security interests with the priorities set forth in the
Collateral Documents and the Intercreditor Agreements;


(viii) the execution, delivery, and performance by such Loan Party of this
Amendment and the transactions contemplated hereby do not and will not (A)
violate any provision of federal, provincial, state, or local law or regulation
applicable to such Loan Party, any other Loan Party, or




--------------------------------------------------------------------------------




any of their Subsidiaries, or any injunction, restraining order, writ, order,
judgment, or decree of any court or other Governmental Body binding on such Loan
Party, any other Loan Party or any of their Subsidiaries, where such violation
has or could reasonably be expected to have a Material Adverse Effect, (B)
violate any provisions of the Organizational Documents of such Loan Party, any
other Loan Party or any of their Subsidiaries, (C) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Loan Party, any other Loan Party or any of
their Subsidiaries where any such conflict, breach or default has or could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (D) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of such Loan Party or any other Loan
Party, other than Permitted Encumbrances, or (E) require any approval of any
holders of Equity Interests of such Loan Party or any other Loan Party, or any
approval or consent of any Person under any Material Contract of such Loan Party
or any other Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect;


(ix)    the assets added to Schedule 7.1(b) of the Credit Agreement pursuant to
Section 2(b) hereof are not material to the business operations of the Loan
Parties; and


(x) the terms and conditions of the Land-for-Fill Sites Transaction have been
negotiated at arms’ length, and the Borrower will receive consideration at the
time of sale at least equal to the Fair Market Value of the assets sold. The
current Fair Market Value of the Subject Property is less than $50,000. No
Inventory or other ABL First Lien Collateral (other than the conveyed real
estate) will be conveyed in the Land-for Fill Sites Transaction. There will be
no cash proceeds of the Land-for-Fill Site Transaction. The Land-for Fill Sites
Transaction is permitted by the Senior Notes Indenture.


(g) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.


(h) Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts, each of which shall be an original, and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this Amendment by facsimile transmission or scanned electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


(i) Governing Law. This Amendment and all matters relating hereto shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.


(j) Release. Each Loan Party, on behalf of itself, the other Loan Parties and
their Affiliates, hereby acknowledges and agrees that it does not have any
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever that can be asserted to reduce or eliminate all or any
part of the liability of such Loan Party and the other Loan Parties to repay the
Lenders as provided in this Amendment, the Credit Agreement and the Other
Documents or to seek affirmative relief or damages of any kind or nature from
any Agent or Lender party hereto. Each Loan Party, on behalf of itself, the
Other Loan Parties and their Affiliates, hereby voluntarily and knowingly
releases and forever discharges the Agent and the Lenders party hereto and
Agent’s and each Lender party hereto’s predecessors,




--------------------------------------------------------------------------------




agents, employees, successors and assigns, from any and all possible claims,
demands, actions, causes of action, damages, costs, or expenses, and liabilities
whatsoever, of every kind, nature and character whatsoever, whether known or
unknown, anticipated or unanticipated, suspected or unsuspected, fixed,
contingent, or conditional, at law or in equity, originating in whole or in part
on or before the date this Amendment is fully executed, which any Loan Party,
the other Loan Parties, and their Affiliates may now or hereafter have against
any Agent or Lender party hereto in their capacities as such, and any Agent’s or
any Lender party hereto’s predecessors, agents, employees, successors and
assigns, if any, in their capacities as such, and irrespective of whether any
such claims arise out of contract, tort, violation of law or regulations, or
otherwise, including, without limitation, the exercise of any rights and
remedies under this Amendment, the Credit Agreement or Other Documents, and
negotiation and execution of this Amendment.


(k) Complete Agreement. This Amendment, the Credit Agreement and the Other
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or oral agreements of the
parties.


(l) Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.





--------------------------------------------------------------------------------



NEW ENTERPRISE STONE & LIME CO., INC.
        [signaturecfo.gif]
By: /s/ Albert L. Stone
          Name: Albert L. Stone
          Title: Executive Vice President Chief
          Financial Officer & Treasurer



ASTI TRANSPORTATION SYSTEMS, INC.,
Ell TRANSPORT INC.,
GATEWAY TRADE CENTER INC.,
PRECISION SOLAR CONTROLS INC.,
PROTECTION SERVICES INC.,
SCI PRODUCTS INC.,
WORK AREA PROTECTION CORP.


                            [signaturevp.gif]
By:
          Name: Paul I. Detwiler, III
          Title: Vice President, Secretary &
          Treasurer



[Signatures continue on next page.]


























Amendment No. 1 to NESL Term Loan Credit and Guaranty Agreement




--------------------------------------------------------------------------------




CORTLAND CAPITAL MARKET SERVICES LLC,
as the Administrative Agent


[signaturecortland.gif]






[Signatures continue on next page.]




















































































Amendment No. 1 to NESL Term Loan Credit and Guaranty Agreement




--------------------------------------------------------------------------------




CORPORATE CAPITAL TRUST, INC.,
as a Lender


        [signaturekkr.gif]
                            
By:
          Name: Jeffrey M. Smith
          Title: Authorized Signatory







[Signatures continue on next page.]














































































Amendment No. 1 to NESL Term Loan Credit and Guaranty Agreement




--------------------------------------------------------------------------------






KKR-VRS CREDIT PARTNERS L.P.,
as a Lender


        [signaturekkr.gif]
                            
By:
          Name: Jeffrey M. Smith
          Title: Authorized Signatory







[Signatures continue on next page.]












































































Amendment No. 1 to NESL Term Loan Credit and Guaranty Agreement




--------------------------------------------------------------------------------






LINCOLN INVESTMENT SOLUTIONS, INC.,
as a Lender


        [signaturekkr.gif]
                            
By:
          Name: Jeffrey M. Smith
          Title: Authorized Signatory





















































































Amendment No. 1 to NESL Term Loan Credit and Guaranty Agreement


